NUMBER 13-17-00173-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GREGORIO RAMIREZ,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

       This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief. The reporter’s record was filed on June 13, 2017, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant two extensions of time totaling 122
days to file the brief, and appellant now seeks an additional 60 days, until January 16,

2018, to file the brief.

       The Court GRANTS appellant’s third unopposed motion for extension to file the

brief and ORDERS the Honorable Edmund K. Cyganiewicz to file the brief on or before

January 16, 2018. The Court looks with disfavor on the delay caused by counsel’s failure

to timely file a brief in this matter. No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of October, 2017.




                                            2